Citation Nr: 1707224	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  15-19 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating for coronary artery disease in excess of 10 percent prior to April 25, 2014 and from August 1, 2014 to December 10, 2014 and in excess of 30 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an initial rating for diabetes mellitus, type II, in excess of 20 percent.

4.  Entitlement to an initial rating for diabetic peripheral neuropathy of the right lower extremity in excess of 10 percent prior to December 11, 2014 and in excess of 20 percent thereafter.

5.  Entitlement to an initial rating for diabetic peripheral neuropathy of the left lower extremity in excess of 10 percent prior to December 11, 2014 and in excess of 20 percent thereafter.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to service-connected diabetes mellitus, type II.

7.  Entitlement to a rating for posttraumatic stress disorder (PTSD) in excess of 30 percent.

8.  Entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	David F. Bander, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1964 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

In a May 2015 VA rating decision, the RO assigned the service-connected coronary artery disease a temporary 100 percent disability rating effective from April 25, 2014 to July 31, 2014, continued the 10 percent disability rating from August 1, 2014 to December 10, 2014, and assigned a 30 percent disability rating effective thereafter.  Since the 10 and 30 percent disability ratings are not the maximum ratings available prior to April 25, 2014 or since August 1, 2014, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In the May 2015 VA rating decision, the RO also assigned each service-connected diabetic peripheral neuropathy of the lower extremity a 10 percent disability rating effective prior to December 11, 2014 and 20 percent thereafter.  Since the 10 and 20 percent disability ratings are not the maximum ratings available for these appeal periods, the issues have been returned to the Board and listed on the title page accordingly.  Id.

The issue of entitlement to a TDIU has been raised by the record in connection with the claims on appeal for entitlement to higher initial ratings for coronary artery disease, diabetes mellitus, type II, and diabetic peripheral neuropathy of the lower extremities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to service-connected diabetes mellitus, type II, has been raised by the record in connection with the claim on appeal for entitlement to a higher initial rating for diabetes mellitus, type II.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating for PTSD in excess of 30 percent and entitlement to service connection for an eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  Prior to March 14, 2014 and from August 1, 2014 to December 10, 2014, the Veteran's service-connected coronary artery disease was manifested by dilatation secondary to hypertension and left ventricular ejection fraction (LVEF) of 55 percent.   

2.  From March 14, 2014 to April 24, 2014, the Veteran's service-connected coronary artery disease was manifested by LVEF of 47 to 48 percent.

3.  Since December 11, 2014, the Veteran's service-connected coronary artery disease has been manifested by workload of 1 to 3 metabolic equivalent (MET)s level resulting in dyspnea and fatigue.

4.  The Veteran's service-connected disabilities, as likely as not, render him unable to obtain or retain substantially gainful employment.

5.  For the entire initial rating period, the Veteran's service-connected diabetes mellitus, type II, has been manifested by the requirement of insulin and restricted diet.

6.  Prior to December 11, 2014, the Veteran's service-connected diabetic peripheral neuropathy of the right and left lower extremities were manifested by mild incomplete paralysis of the sciatic nerves.

7.  Since December 11, 2014, the Veteran's service-connected diabetic peripheral neuropathy of the right and left lower extremities have been manifested by moderate incomplete paralysis of the sciatic nerves.

8.  During the course of the appeal period for a higher initial rating for diabetes mellitus, type II, the Veteran's diagnosis of diabetic peripheral neuropathy of the left upper extremity with mild incomplete paralysis of the radial and ulnar nerves and moderate incomplete paralysis of the median nerve, is causally related to the service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating for coronary artery disease in excess of 10 percent prior to March 14, 2014 and from August 1, 2014 to December 10, 2014 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.100, 4.104, Diagnostic Code 7005-7017 (2015).

2.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to an initial rating for coronary artery disease of 60 percent, and no higher, from March 14, 2014 to April 24, 2014 have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.100, 4.104, Diagnostic Code 7005-7017.

3.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to an initial rating for coronary artery disease of 100 percent since December 11, 2014 have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.100, 4.104, Diagnostic Code 7005-7017.

4.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.103, 3.340, 3.341(a), 4.16(a), 4.25 (2015).  

5.  The criteria for entitlement to an initial rating for diabetes mellitus, type II, in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.119, Diagnostic Code 7913 (2015).
6.  The criteria for entitlement to an initial rating for diabetic peripheral neuropathy of the right lower extremity in excess of 10 percent prior to December 11, 2014 and in excess of 20 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8520 (2015).

7.  The criteria for entitlement to an initial rating for diabetic peripheral neuropathy of the left lower extremity in excess of 10 percent prior to December 11, 2014 and in excess of 20 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8520.

8.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.159, 3.310, 4.119, Diagnostic Code 7913, Note (1) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, initial ratings, and an effective date have been assigned for the service-connected disabilities on appeal discussed below, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected coronary artery disease, diabetic peripheral neuropathy of the right and left lower extremities, and diabetes mellitus, type II, on appeal since he was last examined in September 2012 (diabetes mellitus, type II) and December 2014 (heart and diabetic peripheral neuropathy).  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  

With regard to the August 2016 hearing, the Veterans Law Judge, the Veteran, and the attorney identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss all of the issues on appeal, which the Veteran and his attorney limited discussion to TDIU and service-connected coronary artery disease and diabetic peripheral neuropathy of the lower extremities.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See Bryant v. Shinseki,23 Vet. App. 488 (2010).

In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected coronary artery disease, diabetic peripheral neuropathy of the lower extremities, and diabetes mellitus, type II, in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Entitlement to a TDIU

Given the favorable decision below for entitlement to a TDIU, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Basic eligibility for a TDIU is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

As noted above, the issue of TDIU has been raised by the record in connection with the claims on appeal for entitlement to higher initial ratings for coronary artery disease, diabetes mellitus, type II, and diabetic peripheral neuropathy of the lower extremities.  See Rice, 22 Vet. App. at 447.  

The Veteran is service-connected for diabetic nephropathy rated at 60 percent effective from March 9, 2011; PTSD rated at 30 percent effective from March 9, 2011; coronary artery disease rated at 10 percent prior to March 14, 2014 and from August 1, 2014 to December 10, 2014, at 60 percent from March 14, 2014 to April 24, 2014 (as discussed below), and at 100 percent thereafter (as discussed below); diabetes mellitus, type II, rated at 20 percent effective from March 9, 2011; diabetic peripheral neuropathy of the lower extremities each rated at 10 percent prior to December 11, 2014 and rated at 20 percent thereafter; tinnitus rated at 10 percent effective from December 5, 2011; bilateral hearing loss rated as noncompensable (0 percent) effective from December 5, 2011; and scar status post coronary artery disease bypass graft rated at noncompensable effective from May 1, 2014.  

The Veteran's combined schedular disability rating meets the minimum percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis since March 9, 2011.

At the June 2011 VA examination for diabetes mellitus, the Veteran reported his usual occupations as insurance salesman and equipment operator, he had not retired, and is unable to operate heavy equipment due to the insulin requiring diabetes mellitus, type II.   

In an August 2012 statement, the Veteran's former employer from McCullough Trucking Inc. reported "[the Veteran] worked for [the] company for 10 years until he became insulin dependent [i]n October [sic] 2010.  [The Veteran] was a Heavy Equipment Operator; therefore we could not allow him to operate heavy equipment."

At the September 2012 VA Disability Benefits Questionnaire (DBQ) examination for diabetes mellitus, type II and peripheral neuropathy, the examiner noted the Veteran worked as an insurance representative after military service, not currently employed, and retired since 2010.
 
During the course of the appeal, the Veteran completed a VA Form 21-8940 in April 2014.  The Veteran documented working heavy equipment for McCullough Trucking for 10 years from 2001 to 2011 for 50 to 70 hours per week.  He reported that all his service-connected disabilities prevent him from securing or following any substantially gainful occupation.  These disabilities have affected his full-time employment in August 2011, he last worked full-time and became too disabled to work in November 2011, he left his last job because of his disabilities, and has not tried to obtain employment since he became too disabled to work.  The Veteran further reported his highest level of education is four years of high school and does not have any other education or training before or after he became too disabled to work.

At the October 2014 VA DBQ examination for PTSD, the Veteran reported "[he] retired from work in November three years ago because [he] couldn't operate heavy equipment while taking insulin - before that [he] was a heavy equipment operator for about 12 years."

Following the January 2015 VA DBQ examination for heart conditions, the examiner marked "yes" the Veteran's coronary artery disease impacts his ability to work.  The VA examiner explained that "[the] Veteran cannot walk more than 5 minutes without taking a break to catch his breath.  He usually has difficulty with shorter distances such as 50 feet.  At that time he needs to catch his breath."

Following the January 2015 VA DBQ examination for diabetic sensory-motor peripheral neuropathy, the examiner marked "yes" the Veteran's peripheral neuropathy of the lower extremities impact his ability to work.  The examiner concluded the "[the Veteran] [s]hould not work around hazards that could pinch toes or wheels that could roll over toes."

At the August 2016 Board hearing, the Veteran reported he last worked in October 2011 as a heavy equipment operator for over 10 years.  Prior to working in heavy construction he sold insurance for 30 years.  He explained that selling insurance required a lot of driving and moving which he is limited from doing now, and a lot of his problems began when he started taking insulin.    

Review of the evidentiary record also includes VA treatment records that document the Veteran's occupation work as excavator in December 2011 and June 2011.  Pursuant to seeking treatment for arthritis in the right shoulder in June 2013, the Veteran reported he discontinued his work as a heavy equipment operator in 2011 due to his diagnosis of diabetes mellitus, type II.

After review of the most probative evidence of record, as discussed above, the Veteran's service-connected disabilities, specifically diabetes mellitus, type II, and diabetic peripheral neuropathy of the lower extremities, render him unable to obtain or retain substantially gainful employment.  Accordingly, with resolution of reasonable doubt in his favor, the issue of entitlement to a TDIU is granted.

Higher Initial Ratings for Coronary Artery Disease

In a November 2011 VA rating decision, service connection for coronary artery disease as due to in-service Agent Orange exposure was granted.  The Veteran was assigned a 10 percent disability rating effective for the entire rating period from March 9, 2011 (date of claim).  See 38 C.F.R. § 4.104, Diagnostic Code 7005-7017.  

As noted above, in the May 2015 VA rating decision, a temporary 100 percent disability rating was assigned effective from April 25, 2014 to July 31, 2014, the 10 percent disability rating was continued from August 1, 2014 to December 10, 2014, and a 30 percent disability rating was assigned effective thereafter.  Thus, the Board considers whether an initial rating in excess of 10 percent prior to April 25, 2014 and from August 1, 2014 to December 10, 2014 is warranted.  The Board also considers whether an initial rating in excess of 30 percent since December 11, 2014 is warranted.

Under Diagnostic Code 7005 for arteriosclerotic heart disease with documented coronary artery disease and Diagnostic Code 7017 for coronary bypass surgery three months following hospital admission, higher ratings of:

* 30 percent is warranted for workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray;
* 60 percent is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of 30 to 50 percent; or 
* 100 percent is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of less than 30 percent.

METs testing is required in all cases except when (1) there is a medical contraindication; (2) the LVEF has been measured and is 50 percent or less; (3) chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and (4) a 100 percent evaluation can be assigned on another basis.  See 38 C.F.R. § 4.100(b).  

Initial Rating in excess of 10 percent prior to April 25, 2014 and from August 1, 2014 to December 10, 2014 

At the June 2011 VA examination for heart conditions, the Veteran reported no current symptoms of angina, fatigue, dizziness or syncope, or dyspnea at rest or with exertion.  Upon clinical testing, results from METs cardiac functional assessment revealed dyspnea and fatigue at the 3 to 5 METs level (consistent with activities such as carrying groceries, light yard work, brisk walking at 4 miles per hour).  Results from an echocardiogram revealed normal wall thickness and left atrium dilated at 5.2 centimeters secondary to hypertension, normal LVEF at 55 percent, and no discrete segmental wall motion abnormalities.  Following the examination and review of the Veteran's claims file, the examiner concluded the following:

METs is affected by deconditioning, body habit[s], musculoskeletal conditions, pulmonary function, metabolic conditions and personal effort.  As such, the objectively obtained LVEF fraction is a more accurate measure of cardiac function.
Please note that METs is based on general conditioning, natural age and combined medical conditions.  Most middle aged individuals have a METs 5-7; and most elderly individuals have a METs of 3-5 - irrespective of heart function.  Therefore, the Veteran's LVEF is more accurate representation of his/her cardiac function at this time.
      
Review of VA treatment records during these appeal periods show the Veteran's ongoing treatment for coronary artery disease.  Specifically, evaluation of his heart revealed regular rate and rhythm and no gallops, rubs, or murmurs in July 2013, September 2013, and February 2014.

The Board further notes that on March 14, 2014 the Veteran underwent a myocardial perfusion single photon emission computed tomography (SPECT) rest/stress test through a VA outpatient facility.  The results revealed post stress LVEF of 48 percent and calculated rest LVEF at 47 percent.  The VA physician concluded, in part, that the Veteran's left ventricle appeared mildly enlarged and demonstrated mildly decreased wall motion and there was mildly reduced LVEF.

After review of the pertinent evidence of record discussed above, the Board finds the most probative evidence of record shows the Veteran demonstrated LVEF of 30 to 50 percent to warrant a 60 percent rating, and no higher, during the appeal period from March 14, 2014 to April 24, 2014.  The remaining evidence of record during this appeal period does not show the Veteran had chronic congestive heart failure or workload of 3 METs or less to warrant the next-higher rating of 100 percent.

The Board also finds that review of the pertinent evidence of record discussed above does not show the service-connected coronary artery disease manifested at least workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation due to the service-connected heart disability on electrocardiogram, echocardiogram, or X-ray at any time during the appeal periods prior to March 14, 2014 or from August 1, 2014 to December 10, 2014.  While the June 2011 VA examination report documents findings of dilatation and 3 to 5 METs, the examiner concluded, as noted above, that dilatation is related to nonservice-connected hypertension and the LVEF result of 55 percent was a more accurate representation of the Veteran's cardiac function at that time.  These findings are probative as the examiner reviewed the claims file, considered the Veteran's medical history and lay statements, and provided sufficient rationale for the conclusions provided.  Accordingly, the LVEF result is found to carry higher weight than the 3 to 5 METs results and the Veteran's reported worsened symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  As such, an initial rating in excess of the currently-assigned 10 percent rating prior to March 14, 2014 and from August 1, 2014 to December 10, 2014 is not warranted.

Initial Rating in excess of 30 percent since December 11, 2014

At the December 11, 2014 VA DBQ examination for heart conditions, the Veteran reported burning incisional pain but denies angina, fatigue, and shortness of breath with walking 25 to 50 feet.  Upon clinical evaluation, the VA examiner noted there was a medical contraindication for not performing METs testing due to back pain so the following results were based on an interview-based METs test.  See 38 C.F.R. § 4.100(b)(1).  The VA examiner concluded the Veteran demonstrated a 1 to 3 METs level resulting in dyspnea and fatigue.  The examiner specified that 30 percent of the METs level limitation was solely due to the Veteran's service-connected heart disability while the remaining 70 percent was due to the Veteran's shortness of breath and fatigue.

The Board further notes the record is silent for any VA or private treatment records dated during this appeal period relevant to the claim on appeal.  

After review of the pertinent evidence of record discussed above, the Board finds the most probative evidence of record shows workload of 3 METs or less resulting in dyspnea and fatigue for the entire appeal period since December 11, 2014.  As such, an initial rating of 100 percent since December 11, 2014 is warranted.

Higher Initial Rating for Diabetes Mellitus, type II 

In the November 2011 VA rating decision, service connection for diabetes mellitus, type II, as due to in-service Agent Orange exposure was granted.  The Veteran was assigned a 20 percent disability rating effective for the entire rating period from March 9, 2011 (date of claim).  See 38 C.F.R. § 4.119, Diagnostic Code 7913.   

Relevant to this appeal, the criteria for rating diabetes are "successive."  Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  "Successive" criteria exist where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  Here, the Veteran's Type II diabetes mellitus is rated as 20 percent disabling, which requires either insulin or an oral hypoglycemic agent and a restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The next-higher evaluation, 40 percent, requires insulin, a restricted diet, and regulation of activities.  Id.

The term "regulation of activities" is specifically defined as "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 363.  Medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In other words a medical provider must indicate that the claimant's "diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity."  Id.  Although VA regulations under 38 C.F.R. §§ 4.7, 4.21 generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, those regulations do not apply where the rating schedule establishes successive criteria.  

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The Board notes that service connection for diabetic nephropathy with chronic kidney disease was granted in the May 2015 VA rating decision.  Service connection for diabetic peripheral neuropathy of the lower extremities was granted in the October 2012 VA rating decision and consideration for higher ratings is discussed below.  Service connection for peripheral neuropathy of the left upper extremity as secondary to the service-connected diabetes mellitus, type II, is discussed below.  The issue of entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes mellitus, type II, is currently on appeal and discussed in the remand section below.  In addition, review of the record is silent for any other disorder related to the service-connected diabetes mellitus, type II, to include erectile dysfunction, hypertension, and the right upper extremity.

The Board considers whether a rating in excess of 20 percent for diabetes mellitus, type II, is warranted at any time since the date of claim on March 9, 2011.

At the June 2011 VA examination for diabetes mellitus, the Veteran reported, in part, that in November 2010 he was hospitalized for three days due to new onset of diabetes mellitus, type II.  Upon clinical evaluation, the examiner noted the Veteran's current treatment included oral medication and insulin once per day, the Veteran was told to follow a restricted or special diet, and the Veteran had not been prescribed restricted activity to control sugars.  The examiner further noted the following: no hypoglycemic and ketoacidotic episodes with hospitalization, monthly or less often frequency of visits to a diabetic care provider, stable weight since last examination, renal insufficiency and hypertension not caused by or related to the service-connected diabetes mellitus, type II, no diabetes-related skin condition, and the Veteran denied erectile dysfunction.  Following the examination and review of the Veteran's claims file, the examiner rendered a diagnosis of diabetes mellitus, type II, with no residuals and mild functional limitation.

VA treatment records dated December 2011 and June 2012 for endocrinology document no complaints of erectile dysfunction and continued treatment for diabetes mellitus, type II, with insulin.  In June 2012, the treating physician also noted the Veteran "is on insulin diet and strict diet and does affect his daily routine;" however, there was no indication that his activities are regulated as a result of the service-connected diabetes mellitus, type II.

In a July 2012 VA Form 21-4138 (Statement in Support of Claim), the Veteran reported he is "now on insulin, ha[s] a strict diet and [his] daily routine is affected by [his] disability."  In an August 2012 statement, the Veteran noted his wife has administered his insulin medicine and it is checked three time a day.

In September 2012, the Veteran underwent a VA DBQ examination for diabetes mellitus, type II.  Upon review of the Veteran's medical history, the examiner noted treatment included prescribed insulin more than one injection per day and no required regulation of activities.  The examiner further noted the Veteran visits his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month; there have been no episodes of ketoacidosis, hypoglycemic reactions, or hypoglycemia requiring hospitalization over the past 12 months; and no progressive unintentional weight loss or progressive loss of strength attributable to diabetes mellitus, type II.  Following the clinical evaluation and review of the claims file, the examiner characterized the Veteran's diagnosis of diabetes mellitus, type II, with mild to moderate functional limitation. 

Review of the remaining VA treatment records dated during the appeal period show the Veteran's ongoing treatment for diabetes mellitus, type II, with insulin shots and without required regulation of activities.  Pursuant to seeking treatment for nephrology in January 2011 (record located in Virtual VA), the treating physician documented plans for continued motoring of renal function and encourage diabetes mellitus, type II control, diet, and exercise.  

Moreover, while the Veteran was afforded a Board hearing in August 2016, he nor his attorney discussed any worsening symptoms of the service-connected diabetes mellitus, type II.

After review of the pertinent evidence of record discussed above, the Board finds the most probative evidence of record does not show a regulation of activities due to diabetes mellitus at any time during the appeal period.  The June 2011 and September 2012 VA examination reports are probative as the examiners reviewed the claims file, considered the Veteran's medical history and lay statements, and provided sufficient rationale for the conclusions provided.  Accordingly, these reports are found to carry a higher weight than the Veteran's reported affects of diabetes mellitus, type II, on his daily activities.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  As such, an initial rating in excess of the currently-assigned 20 percent rating is not warranted.

Diabetic Peripheral Neuropathy of the Lower Extremities

During the course of the appeal for a higher initial rating for the service-connected diabetes mellitus, type II, the issues of entitlement to service connection for peripheral neuropathy of the lower extremities were raised by the Veteran in a December 2011 VA Form 21-526b.

In an October 2012 VA rating decision, service connection for peripheral neuropathy of the lower extremities as secondary to the service-connected diabetes mellitus, type II, was granted.  Separate compensable disability ratings were not warranted, so these disabilities were evaluated with the service-connected diabetes mellitus, type II, at 20 percent disabling.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.   

As noted above, in the May 2015 VA rating decision, separate compensable 10 percent disability ratings for each lower extremity were assigned effective from March 9, 2011 to December 10, 2014.  The RO also assigned separate 20 percent disability ratings for each lower extremity effective from December 11, 2014.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Under Diagnostic Code 8520 for the sciatic nerve, a higher rating of 20 percent is warranted for moderate incomplete paralysis; a 40 percent is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating, the maximum available, is warranted for complete paralysis.  38 C.F.R. § 4.124a.

For VA purposes, the term "incomplete paralysis," with diseases of the peripheral nerves and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.

Initial Ratings in excess of 10 percent prior to December 11, 2014

At the June 2011 VA examination for diabetes mellitus, the Veteran reported, in part, to having difficulty walking and burning sensation in both heels.  The examiner noted diabetes as a possible risk factor for polyneuropathy.  Upon clinical evaluation of the musculoskeletal and neurologic systems, the examiner noted the Veteran did not have a need for assistive devices, the Veteran demonstrated normal reflexes, there were no findings of atrophy and normal sensation to monofilament testing of the feet.  The Veteran could stand on toes with difficulty, but refused to walk on toes due to burning sensation in heels.  Following the examination and review of the Veteran's claims file, the examiner concluded that "[d]espite subject responses to clinical testing, the pattern of these responses, in conjunction with the objective findings, is not consistent with diabetic polyneuropathy and/or does not support a medical diagnosis." 

A December 2011 VA treatment record documents the Veteran's diagnosis of neuropathy as a complication of diabetes mellitus, type II.

In September 2012, the Veteran underwent a VA DBQ examination for diabetic sensory-motor peripheral neuropathy.  Upon clinical testing, the Veteran demonstrated decreased light touch/monofilament in both ankles/lower legs and feet/toes, absent vibration sensation in both lower extremities, and normal sciatic and femoral nerves in each lower extremity.  The examiner also documented no findings of muscle atrophy or trophic changes attributable to diabetic peripheral neuropathy.  Additional symptoms noted included mild intermittent pain in the lower extremities, absent vibration sensation on the left distal lower extremity, and decreased vibration sensation on the right lower extremity.  Following the clinical evaluation and review of the claims file, the examiner characterized the Veteran's diagnosis of diabetic neuropathy with mild functional limitation.

In a September 2013 statement, the Veteran's attorney asserted that the September 2012 VA DBQ examination findings, specifically sensory involvement of the nerves, support a rating of at least 10 percent for each service-connected neuropathy of the lower extremity.

Review of the remaining VA treatment records dated prior to December 11, 2014 show the Veteran's ongoing treatment for diabetic peripheral neuropathy.  Pursuant to seeking treatment for a tremor in January 2013, the Veteran reported numbness in the ankles down over the past few years and some mild imbalance lately with some occasional stumbling.  In June 2013, the Veteran reported having significant problems of neuropathy in the feet.  Upon clinical evaluation in July 2013, the treating physician noted no new numbness/neuropathy.  Upon additional clinical evaluations, the treating physician noted no findings of numbness of the lower extremities in January 2013, August 2013, September 2013, February 2014, and May 2014.  A treating physician also noted no findings of new numbness in October 2014 and November 2014.

After review of the pertinent evidence of record discussed above, the Board finds no probative manifestations of at least moderate incomplete paralysis of the sciatic nerve of either lower extremity at any time during the appeal period prior to December 11, 2014.  Particularly, the June 2011 and September 2012 VA examination reports did not show manifestations of any worsening symptomatology to warrant higher ratings.  These reports are also probative as the examiners reviewed the claims file, considered the Veteran's medical history and lay statements, and provided sufficient rationale for the conclusions provided, thus carry a higher weight than the Veteran's reported symptoms.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  As such, initial ratings in excess of the currently-assigned 10 percent ratings prior to December 11, 2014 are not warranted.

Initial Ratings in excess of 20 percent since December 11, 2014

At the December 11, 2014 VA DBQ examination for diabetic sensory-motor peripheral neuropathy, the Veteran reported current burning, electricity, and numbness in both feet, as well as moderate intermittent pain, severe paresthesias and/or dysesthesias, and moderate numbness in the lower extremities.  Upon clinical evaluation, he demonstrated normal bilateral ankle plantar flexion and dorsiflexion, normal deep tendon reflexes in both ankles, decreased light touch/monofilament in the ankles/lower legs, absent light touch/monofilament in the feet /toes, absent position sense of the right lower extremity and normal in the left lower extremity, absent vibration sensation in the lower extremities, absent cold sensation in the lower extremities, and moderate incomplete paralysis of the sciatic nerves in each lower extremity.  The examiner also documented no findings of muscle atrophy or trophic changes attributable to diabetic peripheral neuropathy.    

In an August 2015 VA Form 21-0958 (Notice of Disagreement), the Veteran's attorney asserted that medical evidence supports the Veteran should have been rated at 20 percent for peripheral neuropathy of the lower extremities with an effective date of March 9, 2011, with no further rationale provided.

Most recently at the August 2016 Board hearing, the Veteran reported his feet fall asleep after sitting for 30 to 40 minutes and while laying in bed at night.  He described the sensations in his feet as painful, stung by bees, shock, coldness, and numbness.  He also reportedly can walk without a walker but fears falling so continues to use an assistive device. 

The Board further notes the record is silent for any VA or private treatment records dated during this appeal period relevant to these claims on appeal.  

After review of the pertinent evidence of record discussed above, the Board finds no probative manifestations of at least moderately severe incomplete paralysis of the sciatic nerve of either lower extremity at any time during the appeal period since December 11, 2014.  Particularly, the December 2014 VA examination report did not show manifestations of muscular atrophy or any other worsening symptomatology to warrant higher ratings.  This report is also probative as the examiner reviewed the claims file, considered the Veteran's medical history and lay statements, and provided sufficient rationale for the conclusion provided, thus carries higher weight than the Veteran's reiterated symptoms at the August 2016 Board hearing.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  As such, initial ratings in excess of the currently-assigned 20 percent ratings since December 11, 2014 are not warranted.

Additional Considerations for Higher Initial Ratings

The Board has considered the Veteran's reported history of symptomatology related to the service-connected disabilities discussed above pursuant to seeking VA compensation benefits and at private and VA treatment sessions.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nevertheless, his statements do not rise to a level of competency to identify the specific levels of cardiac, diabetic, or neurological impairment according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective statements of worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has considered the possibility of staged ratings and finds that the schedular ratings for the disabilities on appeal have been in effect for the appropriate periods on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505. 

In reaching the decisions above for higher initial ratings, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board notes that a veteran may be awarded an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1), to include based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Nevertheless, in this case, since the issues of entitlement to TDIU and special monthly compensation (SMC) at the housebound rate (grated in the May 2015 VA rating decision) have been in effect during the initial rating periods on appeal, consideration of extra-schedular evaluations for the Veteran's service-connected coronary artery disease, diabetes mellitus, type II, and diabetic peripheral neuropathy of the lower extremities is ultimately moot.  The Federal Circuit stated that 38 C.F.R. § 3.321(b) fills a gap in those situations in which a veteran's overall disability picture is less than total unemployability but where the disabilities are inadequately represented.  Id.

Service Connection for Peripheral Neuropathy of the Left Upper Extremity

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the favorable decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

As noted above, complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

In seeking VA disability compensation, service connection may be granted on a secondary basis when there is sufficient evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.

The issue of entitlement to service connection for peripheral neuropathy of the left upper extremity median nerve was raised by the record in an August 2015 VA Form 21-0958 (Notice of Disagreement) by the Veteran's attorney.  

Review of the record shows the Veteran is service connected for diabetes mellitus, type II.  The evidence also shows a current diagnosis of diabetic peripheral neuropathy in the left upper associated with his diabetes mellitus, type II, as noted in the December 2014 VA examination report for diabetic sensory-motor peripheral neuropathy.
For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for peripheral neuropathy of the left upper extremity as secondary to the service-connected diabetes mellitus, type II.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.


ORDER

Entitlement to an initial rating for coronary artery disease in excess of 10 percent prior to March 14, 2014 and from August 1, 2014 to December 10, 2014 is denied.

Entitlement to an initial rating for coronary artery disease of 60 percent, and no higher, from March 14, 2014 to April 24, 2014 is granted, subject to the law and regulations governing the payment of VA compensation benefits.

Entitlement to an initial rating for coronary artery disease of 100 percent since December 11, 2014 is granted, subject to the law and regulations governing the payment of VA compensation benefits.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of VA compensation benefits.

Entitlement to an initial rating for diabetes mellitus, type II, in excess of 20 percent is denied.

Entitlement to an initial rating for diabetic peripheral neuropathy of the right lower extremity in excess of 10 percent prior to December 11, 2014 and in excess of 20 percent thereafter is denied.

Entitlement to an initial rating for diabetic peripheral neuropathy of the left lower extremity in excess of 10 percent prior to December 11, 2014 and in excess of 20 percent thereafter is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to service-connected diabetes mellitus, type II, is granted.


REMAND

In the December 2014 VA rating decision, the issue of entitlement to a rating for PTSD in excess of 30 percent was denied.  In April 2015, the Veteran submitted a notice of disagreement (VA Form 21-0958) with that issue in the December 2014 VA rating decision.  Although the RO acknowledged receipt of the notice of disagreement, as noted in a May 2015 letter, the record does not show the RO has issued a Statement of the Case for this particular issue.  As such, this issue is remanded for issuance of a Statement of the Case as of this date.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Next, an additional VA medical opinion is needed for the issue of entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes mellitus, type II.  See 38 C.F.R. § 3.310; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In January 2012, the Veteran was afforded a VA DBQ examination for eye conditions, from which a diagnosis of left eye macular degeneration was rendered.  The VA examiner concluded the Veteran did not have a diagnosis of diabetic retinopathy in either eye and that the current diagnosis of left eye macular degeneration is not related to diabetes mellitus, type II.  After review of this medical opinion, the Board finds this January 2012 VA medical opinion is inadequate as no rationale was provided for service connection on a secondary basis regarding causation and no opinion was provided on a secondary basis regarding aggravation.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case addressing the issue of entitlement to a rating for PTSD in excess of 30 percent.  A timely perfected appeal must be filed to vest the Board with appellate jurisdiction over the claim.  Otherwise the appeal may be closed by the RO.

2.  Obtain an additional medical opinion from the January 2012 VA DBQ examiner (or an appropriate clinician) for the Veteran's eye disorder.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file, to include documents in the VBMS and Virtual VA files, should be made available to the examiner in conjunction with the examination.

For the Veteran's diagnosis of left eye macular degeneration, as rendered in the January 2012 VA DBQ examination report for eye conditions, the VA examiner must (a) opine whether it is at least as likely as not (a 50 percent probability or more) that the eye disability is caused or aggravated by a service connected disability, to include the service-connected diabetes mellitus, type II.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

A complete rationale must be provided for any opinion offered.

3.  When the development requested has been completed, the issue on appeal for entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes mellitus, type II, should be readjudicated by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


